Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 18, 2016

                                     No. 04-15-00706-CR

                                    Barry Arthur BROWN,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR7118A
                           Honorable Philip Kazen, Judge Presiding


                                        ORDER

       Appellant has filed a pro se motion requesting permission to supplement the brief filed by
appellate counsel. Appellant is represented by Mr. James Oltersdorf. In Texas, appellants do not
have a right to hybrid representation. Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App.
1981). Accordingly, the motion is DENIED.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court